DETAILED ACTION

This office action is in response to the preliminary amendment filed 7/07/2021.  As directed by the amendment, no claims have been amended, claims 1-40 have been cancelled, and claims 41-80 have been newly added.  Thus, claims 41-80 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 74, line 2 recites, “the annular channel.”  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation “the annular channel” is considered to read on an annular channel surrounding the rim and recessed into the anterior insert frame wall, such as that recited in claim 72.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 41-43, 45, 47-48, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch (WO2017/011864) in view of Stevenson et al (2015/0328421).
Regarding claim 41, Finch discloses a patient interface comprising: a plenum chamber (6200) pressurisable to a therapeutic pressure of at least 4 cmH20 greater than ambient air pressure (para [0077]), said plenum chamber (6200) including a plenum chamber port (6600) (connection port) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (para [0174]); a seal-forming structure (6100) constructed and arranged to contact and seal against a region of the patient's face surrounding an entrance to the patient's airways (para [0181]), said seal-forming structure (6100) having a hole therein such that the flow of air at said therapeutic pressure is delivered to at least the patient's nares (as shown in figs 27-28, the left portion of seal-forming structure configured as a hole to engage a patient’s face and provide air to a patient’s nares) (para [0219]), the seal-forming structure (6100) constructed and arranged to maintain said therapeutic pressure in the plenum chamber (6200) throughout the patient's respiratory cycle in use (para [0200]); a positioning and stabilising structure (6300) configured to hold the seal-forming structure in a therapeutically effective position on the patient's head (para [0180]), a plenum chamber insert (6005) (HME) configured to be positioned and retained within the plenum chamber (6200) and between the entrance to the patient's airways and the plenum 
Finch does not disclose the positioning and stabilising structure comprising a tie, the tie being constructed and arranged so that at least a portion of the tie overlies a region of the patient's head superior to the patient's corresponding otobasion superior in use;
However, Stevenson teaches a positioning and stabilizing structure including a pair of upper and lower straps (260) connected to a back strap (280), and including a tie (282) (top strap) (para [0167]),  the tie (282) being constructed and arranged so that at least a portion of the tie overlies a region of the patient's head superior to the patient's corresponding otobasion superior in use (as shown in fig 2, the tie (282) is disposed above a patient’s ear and therefore at least a portion of the tie overlies a region of the patient's head superior to the patient's corresponding otobasion superior in use)

Regarding claim 42, Finch discloses the seal-forming structure is constructed and arranged to be positioned against the patient's face and surround the patient's nares and mouth in use (full face mask) such that the flow of air at said therapeutic pressure is delivered to the patient's nares and mouth through the hole (para [0174], and wherein the patient interface is configured to allow the patient to breathe from ambient through their mouth in the absence of a flow of pressurized air through the plenum chamber inlet port (it is considered that the patient interface is configured to allow the patient to breathe from ambient through their mouth because the elbow includes a vent structure (6800), and therefore, vent structure is operable to allow ambient air into the plenum chamber if a patient inhales through the mouth, and furthermore, if elbow is disconnected from patient interface, air can be drawn in through the plenum chamber port (6600) when a patient inhales through the mouth).
Regarding claim 43 Finch discloses the seal-forming structure and the plenum chamber have a generally triangular profile to cover the patient's nose and mouth while 
Regarding claim 45, Finch discloses the plenum chamber insert (6005) further comprises a plurality of radial channels (LP1, LP2) (leak ports) positioned circumferentially around the plenum chamber insert port (6005) and oriented to direct air inside of the seal-forming structure (6100) and the plenum chamber (6200) (para [0219]) from the patient-proximal side of the plenum chamber insert to the patient-distal side of the plenum chamber insert  (as shown in figs 27-28, air is able to flow through flow paths 3B and 3C from a patient-proximal side corresponding to a location at a central origin region approximately located at a patient’s mouth to a patient-distal side corresponding to a direction extending away from the origin)
Regarding claim 47, Finch discloses the plenum chamber insert (6005) is removably connected to the plenum chamber (6200) (replacable cartridge) (para [0210]).
Regarding claim 48, Finch discloses the plenum chamber insert (6005) further comprises a heat and moisture exchanger (HMX) material (HME) (para [0210]), the HMX material configured to receive and retain water from gas exhaled by the patient (para [0218]) and to desorb the retained water into the flow of air at the therapeutic pressure passing through the HMX material, while the flow of air at the therapeutic pressure is provided to the plenum chamber port (para [0219]).
Regarding claim 78, Finch discloses an air circuit (4180) (delivery tube) to provide the flow of air at the therapeutic pressure to the plenum chamber (6200) (Finch, .
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 41 above, and further in view of Harrington (2016/0175552).
Regarding claim 46, modified Finch discloses a plenum chamber insert.
Modified Finch does not disclose the plenum chamber insert is permanently connected to the plenum chamber.
However, Harrington in fig 9b teaches a patient interface including a plenum chamber (3200) and a plenum chamber insert comprising an HME (7000) (para [0434]), wherein the HME (7000) includes an HME frame (7003]) (para [0434]) which is connected to the plenum chamber using an engagement member, wherein the engagement member may be an adhesively engagable portion (para [0080]) and wherein the plenum chamber insert (HME) can be permanently fixed to within the plenum chamber (para [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plenum chamber insert of modified Finch to be permanently connected to the plenum chamber as taught by .
Claims 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 48 above, and further in view of Eckerbom et al (5,460,172).
Regarding claim 49, Finch discloses an HMX material.
Finch does not disclose the HMX material comprises foam. 
However, Eckerbom teaches a moisture and heat exchanging unit for a respiration device including an HMX material (19) (moisture and heat exchanging body), wherein the HMX material comprises an open celled foam impregnated with a hygroscopic salt (col 4, ln 58-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the HMX material of modified Finch with an HMX material comprising an open cell foam material impregnated with a hygroscopic salt, as it would be a simple substitution of one known HMX material with another which is known to be a suitable HMX material for a respiratory device which includes a hygroscopic salt which is known to enhance the ability of the HMX material to retain moisture.  See MPEP 2143(I)(B).
Regarding claim 50, Finch discloses an HMX material.
Finch does not disclose the HMX material comprises open-cell foam having a salt applied thereto.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the HMX material of modified Finch with an HMX material comprising an open cell foam material impregnated with a hygroscopic salt, as it would be a simple substitution of one known HMX material with another which is known to be a suitable HMX material for a respiratory device which includes a hygroscopic salt which is known to enhance the ability of the HMX material to retain moisture.  See MPEP 2143(I)(B).
Claims 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 48 above, and further in view of Duveen et al (2011/0297152).
Regarding claim 51, Finch discloses an HMX material.
Modified Finch does not disclose the HMX material comprises paper.
However, Duveen in figs 3-5 teach a respiratory mask including an HMX material (17) (corrugated hygroscopic paper), wherein the HMX material comprises paper (para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the HMX material of modified Finch with an HMX material comprising a corrugated hygroscopic paper as taught by Duveen, as it would be a simple substitution of one known HMX material with 
Regarding claim 52, Finch discloses an HMX material.
Modified Finch does not disclose the HMX material comprises paper having a corrugated structure constructed from paper, the corrugated structure forming flow channels through the HMX material.
However, Duveen in figs 3-5 teach a respiratory mask including an HMX material (17) (corrugated hygroscopic paper), wherein the HMX material comprises paper having a corrugated structure (para [0035]), the corrugated structure forming flow channels through the HMX material (as shown in figs 3 and 5, the HMX material (17) is coiled and having an axis of the coil extending in the direction of fluid flow, and therefore the corrugations would form flow channels corresponding to the direction of fluid flow (fig 5, para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the HMX material of modified Finch with an HMX material comprising a corrugated hygroscopic paper which is coiled and having an axis of the coil extending in the direction of fluid flow as taught by Duveen, as it would be a simple substitution of one known HMX material with another which is known to be a suitable HMX material for a respiratory device for exchanging heat and moisture between a user’s inhaled and exhaled breath.  See MPEP 2143(I)(B).
.
Claim 54-57, 60-62, 65, 68-70, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 48 above, and further in view of Hallett et al (2018/0133426).
Regarding claim 54, modified Finch discloses an HMX material.  
Modified Finch does not disclose the HMX material has a substantially consistent thickness.
However, Hallett in figs 29-30 teaches a patient interface including a plenum body (100) and a seal forming structure (900), the interior of which defines a plenum chamber (para [0062]), and further including a plenum chamber insert (800) (HME cartridge) comprising an HMX material (814) (HME element), wherein the HMX material (814) is shown to be disc shaped so as to fit in a cylindrical HME housing (802) (para [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the shape of the HMX material of modified Finch to be disc shaped, as it would be a combination of prior art elements using a shape of an HMX material that is known in the art to be a suitable shape for use in a plenum chamber insert, and it appears that the modified Finch’s HMX material 
Regarding claim 55, modified Finch discloses an HMX material.  
Modified Finch does not disclose the HMX material has a thickness that varies in at least one direction.
However, Hallett in figs 29-30 teaches a patient interface including a plenum body (100) and a seal forming structure (900), the interior of which defines a plenum chamber (para [0062]), and further including a plenum chamber insert (800) (HME cartridge) comprising an HMX material (814) (HME element), wherein the HMX material (814) is shown to be s disc shaped so as to fit in a cylindrical HME housing (802).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the shape of the HMX material of modified Finch to be disc shaped, as it would be a combination of prior art elements using a shape of an HMX material that is known in the art to be a suitable shape for use in a plenum chamber insert, and it appears that the modified Finch’s HMX material would perform equally well to transfer heat and moisture if it were made with a disc shape.  The now-modified Finch’s HMX material is considered to have a substantially consistent thickness, as the HMX material is disc shaped, and therefore a thickness of the HMX material in a plane perpendicular to the diameter of the circles varies in a direction along the diameter of the circles.

Modified Finch does not disclose the plenum chamber insert further comprises an insert frame configured to secure the HMX material in an operable position within the plenum chamber.
However, Hallett in figs 29-30 teaches a patient interface including a plenum body (100) and a seal forming structure (900), the interior of which defines a plenum chamber (para [0062]), and further including a plenum chamber insert (800) (HME cartridge) comprising an HMX material (814) (HME element), wherein the plenum chamber insert further comprises an insert frame including an anterior insert frame (802) (HME element housing) and a posterior insert frame (812) (second web) (para [0101]) configured to secure the HMX  material (814) in an operable position within the plenum chamber (para [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plenum chamber insert of modified Finch by providing an insert frame configured to secure the HMX material in an operable position within the plenum chamber as taught by Hallett, as the use of an insert frame to position a plenum chamber insert into the plenum chamber is known in the art, and it appears that the device of modified Finch would perform equally well to retain an HMX material within the plenum chamber if the plenum chamber insert included an insert frame.
Regarding claim 57, the modified Finch’s reference discloses the HMX material (814 of Hallett) is shaped to substantially correspond to a shape of the insert frame (802 
Regarding claim 60, the modified Finch’s references discloses the insert frame (800 of Hallett) is removably connected to the plenum chamber (100 of Hallett) (Hallett, para [0104]).
Regarding claim 61, the modified Finch’s reference discloses the insert frame (800 of Hallett) further comprises an anterior insert frame (802 of Hallett) (HME element housing) and a posterior insert frame (812 of Hallett) (second web) configured to be attached to one another, and wherein the HMX material (814 of Hallett) is secured between the anterior insert frame (802 of Hallett) and the posterior insert frame (812 of Hallett) when the anterior insert frame (802 of Hallett)  and the posterior insert frame (812 of Hallett)  are attached together (Hallett, para [0101]).
Regarding claim 62, the modified Finch’s reference discloses a plenum chamber insert port (front of housing (802 of Hallett adjacent to first web (810 of Hallett)) is formed through the anterior insert frame (802 of Hallett) (Hallett, para [0101]).
Regarding claim 65, the modified Finch’s reference discloses the posterior insert frame (812 of Hallett) further comprises a plurality of posterior insert frame openings (openings formed between crosshair-like structure (822 of Hallett)) such that at least a portion of the HMX material (814 of Hallett) is exposed in a posterior direction that faces the patient during use (Hallett, para [0102]).
Regarding claim 68, the modified Finch’s reference discloses the anterior insert frame (802 of Hallett) further comprises a catch or a detent (832 of Hallett) (ramped slots) and the posterior insert frame (812 of Hallett) further comprises the other of the 
Regarding claim 69, the modified Finch’s reference discloses the anterior insert frame (802 of Hallett) further comprises a plurality of catches or a plurality of detents (832 of Hallett) (plurality of ramped slots) and the posterior insert frame (812 of Hallett) further comprises an equal number of corresponding catches or detents (830 of Hallett) (lugs) (Hallett, para [0101]).
Regarding claim 70, the modified Finch’s reference discloses the anterior insert frame further comprises a rim surrounding the plenum chamber insert port (802 of Hallett) and extending in anterior direction therefrom (as shown in fig 30, circumferential sides of plenum chamber insert port (802 of Hallett) comprise a rim extending in an anterior direction and terminating in first web (810 of Hallett) (Hallett, para [0102]).
Regarding claim 75, the modified Finch’s reference discloses an anterior insert frame (802 of Hallett) (Hallett, para [0101]), and Finch discloses the anterior portion of the plenum chamber insert (6005 of Finch) including the radial channels comprising vent holes (LP1, LP2) (leak ports) (Finch, para [0214]*)), and therefore, the anterior insert frame (802 of Hallett) includes the radial channel vent holes (LP1, LP2 of Finch) at the radial channel.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch, Stevenson and Hallett as applied to claim 56 above, and further in view of Fahl (2018/0071083).
Regarding claim 58, modified Finch discloses an HMX material.

However, Fahl teaches a respiratory device including a filter (8) and a housing (4) (para [0059]), wherein the filter (8) is an HMX material (filter is configured to humidify incoming air (para [0060]), and wherein the filter (8) configured to be deformed (squeezed) to substantially correspond to a shape of the interior insert frame (para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the HMX material of modified Finch so that it is configured to be deformed to substantially correspond to a shape of the interior of the insert frame as taught by Fahl so that the HMX material does not have any play in the housing, which prevents inhaled and exhaled air from bypassing the HMX material (Fahl, para [0043]).
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch, Stevenson and Hallett as applied to claim 56 above, and further in view of Harrington.
Regarding claim 59, modified Finch discloses a plenum chamber insert frame.
Modified Finch does not disclose the plenum chamber insert frame is permanently connected to the plenum chamber.
However, Harrington in fig 9b teaches a patient interface including a plenum chamber (3200) and a plenum chamber insert comprising an HME (7000) (para [0434]), wherein the HME (7000) includes an HME frame (7003]) (para [0434]) which is connected to the plenum chamber using an engagement member, wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plenum chamber insert frame of modified Finch to be permanently connected to the plenum chamber as taught by Harrington, as the feature of connecting a plenum chamber insert frame including an HME to a plenum chamber using a permanent connection, such as an adhesive, is known in the art, and it appears that the plenum chamber insert frame would perform equally well to support an HME material if it were permanently connected to the plenum chamber.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch, Stevenson and Hallett as applied to claim 61 above, and further in view of Barlow et al (2013/0220327).
Regarding claim 66, modified Finch discloses a posterior insert frame.
Modified Finch does not disclose the posterior insert frame further comprises an orientation indicator configured to visually and/or tactilely indicate the orientation of the plenum chamber insert, when the plenum chamber insert is assembled and when the plenum chamber insert is positioned and retained within the plenum chamber.
However, Barlow in figs 6-1 to 6-8 teaches a teaches a patient interface (240), wherein the patient interface (240) is provided with an alignment portions on different portions of the patient interface (240), such as the mask (242) and sealing portion (244) (para [0113]), are provided with orientation indicators, such as a brand indicator (248) or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the posterior insert frame of modified Finch by providing an orientation indicator such as a brand indicator or a directional indicator configured to visually and/or tactilely indicate the orientation of the plenum chamber insert, when the plenum chamber insert is assembled and when the plenum chamber insert is positioned and retained within the plenum chamber as taught by Barlow in order to allow the orientation of the posterior insert frame to be perceived by the patient so that it may be out on with the correct orientation (Barlow, para [0114]).
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch, Stevenson and Hallett as applied to claim 61 above, and further in view of Lehman (5,390,668).
Regarding claim 67, modified Finch discloses a posterior insert frame.
Modified Finch does not disclose at least one posterior insert frame protrusion extending from the posterior insert frame, the posterior insert frame protrusion configured to contact and hold the HMX material in position between the anterior insert frame and the posterior insert frame.
However, Lehman in fig 8 teaches a filter cartridge (40) for a respiratory device, the filter cartridge including a first housing part (15) (receptive housing) including at least one posterior insert frame protrusion (17) (fins), the posterior insert frame protrusion (17) configured to contact and hold a filter material (20) in position between a second housing part (16) and the first housing part (15) (col 5, ln 39-48).
.
Claims 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 41 above, and further in view of Berthon-Jones et al (2006/0118117).
Regarding claim 76, modified Finch discloses an elbow assembly (6500) having a first end configured to be attached to the plenum chamber (6200) and a second end configured to be attached to an air circuit (4180) (delivery tube) to provide the flow of air at the therapeutic pressure to the plenum chamber (6200) (Finch, para [0176])*, the elbow assembly (6200) including the vent structure (6800) such that the vent structure (6800) is positioned opposite the patient's airways relative to the plenum chamber insert (6005) (Finch, para [0179])*. 
Finch does not disclose the elbow assembly first end is configured to be releasably attached to the plenum chamber and the second end is configured to be releasably attached to an air circuit.
However, Berthon-Jones in fig 1 teaches a patient interface (15) (mask assembly) including am elbow (85), wherein the elbow includes a first end configured to be releasably attached to the patient interface (releasably connected to the aperture of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elbow assembly of modified Finch so that the first end is configured to be releasably attached to the plenum chamber and the second end is configured to be releasably attached to an air circuit as taught by Berthon-Jones in order to allow the elbow assembly to be disconnected from the patient interface and the air circuit (Berthon-Jones, para [0068]), which would allow the elbow assembly to be replaced or reused with a different patient interface.
Claims 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 41 above, and further in view of Ho et al (2011/0232646).
Regarding claim 77, modified Finch discloses a plenum chamber insert.
Modified Finch does not disclose the plenum chamber insert is concave on the patient-proximal side to avoid contact with the patient's face during use.
However, Ho teaches a patient interface including a shell (12) and a seal element (18) defining a plenum chamber (para [0016]), and a plenum chamber insert (36’) (filter element) disposed within the plenum chamber, and wherein the plenum chamber insert 36’) is concave on a patient-proximal side to avoid contact with the patient's face during use (generally concave shape curving away from a user’s face) (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plenum chamber of .
Claims 79-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch and Stevenson as applied to claim 78 above, and further in view of Allum et al (2012/0325205)
Regarding claim 79, modified Finch discloses a respiratory therapy device (RPT device).
Modified Finch does not disclose a humidifier is not included.
However, Allum in fig 12 teaches a patient interface system including an air circuit (90) (tube) configured to direct the flow of air from the respiratory pressure therapy device (92) to a patient interface (10) and shown to be lacking a humidifier (para [0055]), and in fig 10 teaches patient interface comprises a mask (10) including an HME (104) (para [0060]), wherein the HME is configured so that fully replace a humidifier (para [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the HME of the plenum chamber insert of modified Finch so that the HME is configured to completely replace a humidifier as taught by Allum so that an active humidifier is not used with the system to reduce problems associate with active humidification, such as rain-out in the system tubing (Allum, para [0064]).
.

Allowable Subject Matter
Claims 44, 63-64, and 71-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Finch and Stevenson et al discloses the limitations of claim 41.  However, neither Finch, Stevenson, nor the other prior art of record disclose the plenum chamber insert further comprises three radial channels positioned circumferentially around the plenum chamber insert port and oriented to direct air inside of the seal-forming structure and the plenum chamber from a corresponding corner region of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Holley et al (2017/0035978) and Harrison (2016/0158475) disclose patient interfaces including a plenum chamber insert including an HME material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785